Citation Nr: 1727155	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-25 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for a right clavicle fracture with impingement syndrome (right shoulder disability), currently evaluated as 30 percent disabling.

2. Entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from March 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the 30 percent rating for the Veteran's right shoulder disability.

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

The case was previously before the Board in July 2015, at which time the Board assumed jurisdiction over the Veteran's TDIU claim, and remanded the case to obtain records from the Social Security Administration (SSA) related to the Veteran's claim for disability, and to obtain an addendum to the November 2014 opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Right Shoulder Disability

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2016); 38 C.F.R. § 3.159 (2016).

In a June 2016 supplemental statement of the case, the RO continued the Veteran's 30 percent rating for right clavicle fracture with impingement syndrome.  The RO noted that the November 2014 VA examiner stated that the Veteran could not lift more than 20 pounds above his shoulder.  The examination showed some improvement in range of motion with pain, no instability, and no traumatic arthritis of the right shoulder by imaging study.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5299, 8519.  At the March 2015 Travel Board hearing the Veteran testified that he had pain and numbness from his shoulders to his elbows, as well as numbness and reduced grip strength in his hands.

The Board notes that while 38 C.F.R. § 4.124a, Diagnostic Code 8519 contemplates limited range of motion stemming from a shoulder disability; it does not contemplate pain, numbness and loss of grip strength if due to associated neurological impairment.  Therefore, the Veteran may be entitled to a separate rating for neuropathy involving the Veteran's right arm and hand under 38 C.F.R. § 4.124a.

The Board finds that an additional peripheral nerve assessment and opinion are warranted to determine whether the Veteran has a current neurological disability of the arms or hands, which is related to his service-connected right shoulder disability.  Moreover, the AOJ should arrange for the Veteran's shoulder to be reexamined in compliance with the U.S. Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.   Essentially, this decision clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Since another VA examination is required, the examiner should also determine the current degree of severity of the functional impairment of the Veteran's right shoulder disability.

II. TDIU

There is favorable medical evidence in the file for the Veteran's claim of entitlement to a TDIU.  However, the Veteran's service-connected disabilities do not presently meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a), as his combined disability rating is not 70 percent.  38 C.F.R. § 4.16(a).  Nevertheless, he may alternatively establish his entitlement to this benefit on an extraschedular basis pursuant to the alternative provisions of 38 C.F.R. § 4.16(b), provided that it is shown he was precluded from obtaining and maintaining substantially gainful employment solely due to his service-connected disabilities.  The Board is precluded from assigning a TDIU on this alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

Prior to the referral, however, the above increased rating issue should be adjudicated, as it could potentially affect the Veteran's combined disability rating.  If, after adjudication of the above claim, if the Veteran still does not meet the criteria for a schedular TDIU, the case must be referred to the Director of Compensation and Pension for a medical opinion on the matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's relevant outstanding treatment records that are not currently associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  The examiner should review the record.  All indicated tests and studies should be performed, including a peripheral nerve assessment.  All findings should be set forth in detail.

a. After examining the Veteran and reviewing the available evidence, the examiner should fully describe all functional deficits associated with the Veteran's service-connected right shoulder disability.

The examinations must address active and passive motion, and provide weight-bearing and nonweight-bearing information, or detail why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. The examiner should indicate whether Veteran's right shoulder disability is manifested by neurological deficits-such as numbness and tingling of the arms, hands, and fingers.  If so, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected.  Such results should be documented in a disability benefits questionnaire for peripheral nerves (or the like).

c. For each such nerve, the examiner should indicate whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe or complete paralysis).

d. If it is the examiner's opinion that the Veteran has neurological deficits of the right upper extremity that are more likely than not (i.e., more than 50 percent likely) due to causes unrelated to the Veteran's service-connected right shoulder disability, that opinion should be expressly stated.

e. Finally, the examiner should also describe the functional impact that the Veteran's right shoulder disability has on his daily life and employment.

A complete rationale for all opinions should be provided.

3. The AOJ should then review the record and readjudicate the claims on appeal.  The AOJ should consider whether additional ratings should be assigned for a nerve disability.  The AOJ should also readjudicate the issues of entitlement to a TDIU, to include on an extraschedular basis.  If the schedular requirements for a TDIU are not met, refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to readjudication of that claim.

If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




